           Case 1:17-cv-01701-RC Document 45 Filed 06/25/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

    REPORTERS COMMITTEE
    FOR FREEDOM OF THE PRESS,
                         Plaintiff,
                 v.
                                                            Civil Action No. 17-1701 (RC)
    FEDERAL BUREAU
    OF INVESTIGATION, et al.,
                         Defendants.


            PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION FOR
                             EXTENSION OF TIME

         Plaintiff Reporters Committee for Freedom of the Press (“Reporters Committee”)

respectfully opposes Defendants’ June 25, 2020 Motion for Extension of Time, ECF 44. In

opposition, the Reporters Committee states as follows:

1.       This Freedom of Information Act (“FOIA”) case has been pending since August 2017.

         The Court denied Defendants’ last motion for summary judgment, in which it attempted

         to assert a Glomar response to Items 6 and 7 of Plaintiff’s FOIA request, approximately

         15 months ago. ECF No. 29. After eight months of searching for relevant records, and

         an additional two months to review and process 90 pages of responsive records, the

         Federal Bureau of Investigation (“FBI”) made a single production consisting of 10

         heavily-redacted pages in January 2020. See ECF No. 36 at ¶ 4.1 The FBI has released

         no additional responsive records in the six months since.




1
  Paragraph 18 of the Third Declaration of Michael G. Seidel, filed concurrently with
Defendants’ Motion for Extension of Time, inaccurately states that the FBI released 36 pages of
records in its January 2020 production. ECF 44-1 at ¶ 18. It identified 36 pages of records as
responsive to Plaintiff’s request; it withheld 26 of those pages in full. ECF No. 36 at ¶ 4.


                                                 1
        Case 1:17-cv-01701-RC Document 45 Filed 06/25/20 Page 2 of 4




2.   On April 2, 2020, Defendants asked this Court to indefinitely stay proceedings in this

     matter pending the fully resumed operations of the FBI’s Record/Information

     Dissemination Section (“RIDS”), which Defendants represented was operating at a

     limited capacity due to the ongoing coronavirus pandemic. ECF 41 at ¶ 13. In support of

     their request, Defendants represented that “even if ordered to brief only the outstanding

     legal issues in this case related to whether the number of responsive records is subject to

     Glomar and the applicability of certain FOIA exemptions, it would not be able to provide

     declarations to support a Statement of Undisputed Material Fact until RIDS reopens.” Id.

     ¶ 15.

3.   Counsel further represented that the FBI “expected to be able to provide declarations

     necessary to support a motion for partial summary judgment regarding its responses to

     Items 6, 7, and 8 within sixty (60) days of RIDS reopening.” Id. ¶ 16.

4.   RIDS resumed FOIA operations in a limited fashion on April 29, 2020. ECF 43 at ¶ 12.

5.   On May 13, 2020, Defendants again asked this Court to indefinitely stay summary

     judgment briefing in this matter, citing limited staffing of RIDS. Id.

6.   On May 14, 2020, the Court entered a Minute Order rejecting Defendants’ request and

     setting a summary judgment briefing schedule. Minute Order, May 14, 2020. In that

     Order, the Court stated that it “seeks to prioritize this case in which the issues are

     primarily legal.” Id. The Court “adopt[ed] this schedule mindful that the FBI’s current

     capacity is partial and limited” given that RIDS was not yet operating at full capacity in

     May 2020 due to the coronavirus pandemic, and directed the FBI to “devote some of its

     limited capacity to supporting the lawyers in briefing the legal issues in this case.” Id.

7.   RIDS resumed full operations on June 8, 2020. ECF 44-1 at ¶ 16.




                                               2
        Case 1:17-cv-01701-RC Document 45 Filed 06/25/20 Page 3 of 4




8.    According to Defendants, RIDS has already determined that the records identified as

      responsive to Items 6 and 7 of Plaintiff’s FOIA request are “categorically exempt

      pursuant to FOIA exemption 7(E) and no additional information could be segregated for

      release.” Id. ¶ 18.

9.    And, per this Court’s prior Minute Order, Defendants are required to file their summary

      judgment brief “without awaiting the review and processing of the remainder of the

      documents[.]” March 18 Minute Order.

10.   Now, four days prior to their filing deadline, Defendants seek a 31-day extension to file

      their partial motion for summary judgment, citing a need to, inter alia, “complete the

      necessary document review” to support their partial motion for summary judgment. ECF

      44 at ¶ 13.a. Specifically, Defendants cite the need to conduct a document-by-document

      review of records it has already determined are categorically exempt from release, as well

      as the need to prepare “an in camera ex parte Vaughn declaration and an in camera ex

      parte Vaughn index” for the Court. ECF 44-1 at ¶ 20.

11.   This position ignores the Court’s explicit order, which instructed the parties to brief the

      legal issues in this case “without awaiting the review and processing of the remainder of

      the documents (which review and processing shall continue at the previously disclosed

      pace simultaneous to any briefing).” March 18 Minute Order.

12.   Counsel for Defendants also states, for the first time, that she must obtain “SECRET

      security clearance to review and handle certain material to be filed in support of

      Defendants’ motion for Partial Summary Judgment,” ECF 44 at ¶ 13.b., yet offers no

      explanation as to how this prohibits Defendants from briefing the “primarily legal” issues




                                                3
         Case 1:17-cv-01701-RC Document 45 Filed 06/25/20 Page 4 of 4




       in this case, Minute Order, May 14, 2020, or why counsel is just now, four days before

       Defendants’ filing deadline, bringing this issue to the attention of the Court.

13.    Defendants raise substantively the same arguments for further delaying briefing in this

       case that were considered, and rejected, by this Court in its prior Minute Order.

       Extensions are inappropriate where, as here, Defendants have previously requested an

       extension “for substantially identical concerns that Defendants’ counsel now raises.”

       Minute Order Denying Motion for Extension, No. 1:18-cv-155-TNM (D.D.C. May 6,

       2020).

14.    For the above stated reasons, Defendants have failed to establish good cause necessary to

       justify their requested 31-day extension and Plaintiff respectfully asks this Court to deny

       Defendants’ Motion for Extension of Time.


Dated: June 25, 2020

                                              Respectfully submitted,

                                              /s/ Katie Townsend
                                              Katie Townsend
                                              DC Bar No. 1026115
                                              Jennifer A. Nelson
                                              DC Bar No. 1011387
                                              REPORTERS COMMITTEE FOR
                                              FREEDOM OF THE PRESS
                                              1156 15th St. NW, Suite 1250
                                              Washington, DC 20005
                                              Phone: 202.795.9300
                                              Facsimile: 202.795.9310
                                              Email: ktownsend@rcfp.org
                                              Email: jnelson@rcfp.org

                                              Counsel for Plaintiff




                                                 4
